
	

115 S3612 IS: Fair Housing Improvement Act of 2018
U.S. Senate
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3612
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2018
			Mr. Hatch (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Fair Housing Act to prohibit discrimination based on source of income or veteran
			 status.
	
	
		1.Short title
 This Act may be cited as the Fair Housing Improvement Act of 2018.
		2.Prohibiting housing discrimination based on source of income or veteran status
 (a)In generalThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended— (1)in section 802 (42 U.S.C. 3602), by adding at the end the following:
					
 (p)Source of income includes— (1)a housing voucher under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and any form of Federal, State, or local housing assistance provided to a family or provided to a housing owner on behalf of a family, including rental vouchers, rental assistance, and rental subsidies from nongovernmental organizations;
 (2)income received during a taxable year as Social Security benefits, as defined in section 86(d) of the Internal Revenue Code of 1986, or as supplemental security income benefits under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (3)income received by court order, including spousal support and child support; (4)any payment from a trust, guardian, or conservator; and
 (5)any other lawful source of income. (q)Veteran status means—
 (1)a member of the uniformed services, as defined in section 101 of title 10, United States Code; or (2)a veteran, as defined in section 101 of title 38, United States Code.;
 (2)in section 804 (42 U.S.C. 3604)— (A)by inserting source of income, veteran status, after familial status, each place that term appears; and
 (B)in subsection (c)— (i)by inserting (1) before To make; and
 (ii)by adding at the end the following:  (2)Nothing in this title shall be construed to—
 (A)prohibit a lender from implementing a loan program for veterans or based upon veteran status; or
 (B)prohibit an entity from providing housing assistance under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)), the Homeless Providers Grant and Per Diem program of the Department of Veterans Affairs, or any other Federal housing assistance program for veterans or based upon veterans status.;
 (3)in section 805 (42 U.S.C. 3605)— (A)in subsection (a), by inserting source of income, veteran status, after familial status,; and
 (B)in subsection (c), by inserting source of income, veteran status, after handicap,; (4)in section 806 (42 U.S.C. 3606), by inserting source of income, veteran status, after familial status,; and
 (5)in section 808(e)(6) (42 U.S.C. 3608(e)(6)), by inserting source of income, veteran status, after handicap,. (b)Prevention of intimidation in fair housing casesSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting source of income (as defined in section 802), veteran status (as defined in section 802), before or national origin each place that term appears.
